[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR TEMPORARY INJUNCTION (#104)
The Plaintiffs seek a temporary injunction enjoining the defendants, G. Joan Malinowski, Mary S. Cormier and Dolores S. Cwikla, and their family members, guests and invitees, to wholly and absolutely desist and refrain from entering upon, obstructing, using, placing material upon or otherwise interfering with the Plaintiffs' use of the property subject of these proceedings.
"The principle purpose of a temporary injuction is to preserve the status quo until the rights of the parties can be finally determined after a hearing on the merits." (Internal quotation marks omitted.)Clinton v. Middlesex Mutual Assurance Co., 37 Conn. App. 269, 270,655 A.2d 814 (1995). The standard for the granting of a temporary injunction in Connecticut is well settled. There is a four part test for the issuance of a temporary injunction: "(1) the plaintiff ha[s] no adequate legal remedy; (2) the plaintiff would suffer irreparable injury absent [the injunction]; (3) the plaintiff [is] likely to prevail . . .; and (4) the balance of the equities favor[s the issuance of the injunction]." Waterbury Teachers Association v. Freedom of InformationCommission, 230 Conn. 441, 446, 645 A.2d 978 (1994). "In general, a court may, in its discretion, exercise its equitable power to order a temporary injunction pending final determination of the order, upon a proper showing by the movant that if the injunction is not granted he or she will suffer irreparable harm for which there is no adequate remedy at law. . . . In exercising its discretion, the court, in a proper case, may consider and balance the injury complained of with that which will result from interference by injunction." (Citations omitted; internal quotation marks omitted.) Moore v. Ganim, 233 Conn. 557, 569, n. 25, 660 A.2d 742
(1995).
"[A] party seeking injunctive relief has the burden of alleging and proving irreparable harm and lack of an adequate remedy at law." (Internal quotation marks omitted.) Branch v. Occhionero, 239 Conn. 199, 207,681 A.2d 306 (1996). CT Page 10220
Based upon the testimony and documentary evidence and all inferences reasonably drawn therefrom, the court finds that the Plaintiffs have proved by a preponderance of the evidence that, unless the temporary injunction is ordered, they will suffer irreparable harm for which there is no adequate remedy at law. This court also finds that the plaintiffs are likely to prevail at trial and that the balance of the equities favors the issuance of the temporary injunction sought in this case.
Accordingly, for the foregoing reasons, the Motion for Temporary Injunction (#104) is hereby ordered granted.
BY THE COURT
Arena, J.